Hoyt, J.
(dissenting). — I am unable to agree with the majority of the court in their conclusions as to this case. The order relied upon as a contract was made by a body representing the county, which is a necessary part of the government of the state, and, therefore, in the strictest sense, *257a public body. The rule is well settled that any and all acts of such a public body, when alleged as the foundation of a claim by a private person against such body, must be construed in favor of the public and against such private person. It follows that if the order in question is capable of two constructions, that one must be given it that will best protect the rights of the public. I think the order in question might well be construed as it has been by the majority of the court; but I also think it capable of the construction contended for by the defendant; that the compensation of five per cent, attached to the entire amount of the tax list, but became due and payable only upon such portion of said amount as was, from time to time, collected; and this construction, being in the interest of the public and being also reasonable and just as between the parties, while the other construction makes it unreasonable and oppressive to the public, and I think it ought to be adopted by the court.
In my opinion the judgment appealed from should be affirmed.